767 N.W.2d 657 (2009)
483 Mich. 1133
Mary I. BERKEYPILE, Plaintiff-Counter-Defendant-Appellee,
v.
WESTFIELD INSURANCE COMPANY, Defendant-Counter-Plaintiff-Appellant, and
Allied Property and Casualty Insurance Company, Defendant.
Docket No. 137353. COA No. 274177.
Supreme Court of Michigan.
July 17, 2009.

Order
On order of the Court, the application for leave to appeal the August 12, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of this order, and shall address the effect of paragraph E(1)(a) of the Westfield policy's Michigan uninsured motorist coverage, which provides that "[i]f there is other applicable insurance available under one or more policies or provisions of coverage ... [t]he maximum recovery under all coverage forms or policies combined may equal but not exceed the highest applicable limit for any one vehicle under any coverage form or policy providing coverage on either a primary or excess *658 basis." The parties should not submit mere restatements of their application papers.